Citation Nr: 1709874	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  05-34 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for lung disability claimed as asbestosis and silicosis.  

2.  Entitlement to service connection for Meniere's disease.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel




INTRODUCTION

The Veteran had active service from June 1962 to October 1966.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Montgomery, Alabama Regional Office (RO) of the Department of Veterans Affairs (VA).  During the pendency of this claim, jurisdiction of the Veteran's claims file has been transferred to the Louisville, Kentucky, RO.  

In October 2005, the Veteran perfected an appeal of a November 2004 rating decision of the Montgomery, Alabama, RO.  That decision denied entitlement to service connection for asbestosis and silicosis, among other claims.  In May 2009, the Board denied the Veteran's claim for service connection for a lung disability, claimed as due to exposure to asbestos, or claimed as silicosis.  The Veteran appealed the May 2009 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In October 2010, the Court remanded those claims.  In April 2014, the RO recertified the claims of entitlement to service connection for lung disability, claimed as silicosis or asbestosis to the Board.

In February 2010, the Montgomery, Alabama, RO also denied a claim of entitlement to service connection for Meniere's disease.  The Veteran perfected appeal of this claim in an August 2012 letter from his attorney.  

In a November 2014 decision, the Board recharacterized the issues as set forth on the title page of this decision and remanded the issues.  In March 2016, the Board denied both claims.  The Veteran appealed.  In September 2016, the Veteran through his representation and the counsel for VA (parties) submitted a Joint Motion for Remand (JMR), moving the Court to vacate and remand the March 2016 Board decision denying entitlement to service connection for the lung disorder and Meniere's disease.  In September 2016, the Court granted the motion and ordered that the March 2016 Board decision be vacated and remanded to the Board for action consistent with the terms of the JMR.  The claim has been returned to the Board for appellate consideration.  

The Veteran has submitted disagreements with September 2015 and October 2016 rating decisions denying increased evaluations for bilateral hearing loss, adjustment disorder with mixed anxiety and depressed mood, and tinnitus, and service connection for hypertension, high cholesterol, coronary artery disease, ascending aortic aneurysm, and a total disability rating based on individual unemployability.  The evidence reflects that the RO has acknowledged the Veteran's disagreements.  In circumstances such as this, where the Veteran's appeals are noted and are being developed, assuming jurisdiction over the claims is not appropriate.  Manlincon v. West, 12 Vet. App. 238 (1999).

The issue of entitlement to service connection for a lung disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, Meniere's disease began in service.  


CONCLUSION OF LAW

The criteria for service connection for Meniere's disease have been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under the VCAA, VA is required to advise a claimant of the information and evidence not of record that is necessary to substantiate a claim. 38 U.S.C.A. § 5103 (West 2014); 38 C.F.R. § 3.159 (b)(1) (2016).  VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim, unless no reasonable possibility exists that such assistance would aid in substantiating that claim. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (c) (2016).  In light of the favorable disposition and the remand below, the Board finds that any deficiency in VA's notice or development actions is harmless error with respect to the issue adjudicated in this decision.

II.  Service Connection

The Veteran claims he has Meniere's disease on direct and secondary theories of entitlement.  

	Factual History

Service medical records disclose no diagnosis or treatment of an ear disease or injury or complaints or diagnosis of dizziness or falls.  No post-service medical evidence of such complaints is referenced or noted prior to 1998. 

VA treatment records dated in October 2003 reflect that the Veteran reported a "long history" of hearing loss and tinnitus and severe, debilitating vertigo of increasing intensity over the previous six months.  

Records obtained from the Social Security administration (SSA) reflect that the Veteran worked full-time as an industrial electrician in a paper mill until January 2001, even though Meniere's disease was first diagnosed in 1998.  This employment involved working on high-voltage energize circuits and climbing ladders and catwalks, but the Veteran was no longer able to work after Meniere's symptoms became severe and frequent.

The Veteran and his relatives have submitted numerous statements in support of his claim of entitlement to service connection for Meniere's disease.  

In an August 2009 statement, the Veteran reported that his ear problems, to include Meniere's disease, started after returning from deployment in 1964.  In a March 2010 statement, the Veteran and his brother both indicated that the Veteran sought in-service treatment for bacterial infections in his ears.  In a May 2012 statement, the Veteran's brother further reported that he recalled taking the Veteran to the hospital after his deployment because the Veteran was unable to drive due to severe ear pain and dizziness.  

In November 2012, the Veteran submitted a statement documenting his responses to a Symptoms of Meniere's Disease Questionnaire.  He reported experiencing sensations of vertigo during his military service, specifically during a physical readiness test after which he was informed that his symptoms were probably due to fluid in his ears or that he had gotten too hot.  He also described having a similar episode while training at the rifle range.  Other episodes he ignored due to their brief duration.  The Veteran described going to sick call on several occasions after episodes of vertigo during his military service.  The Veteran later described experiencing, in part, symptoms of vertigo since his military service.  The symptoms had continued to progress and worsen since he separated from service.  

In a May 2015 statement, the Veteran's spouse reported being married to the Veteran since June 1967.  For as long as she had known the Veteran, he had difficulties with his balance and dizzy spells.  These problems had progressed to more severe symptomatology.  She did not know the Veteran before October 1966, as they had met soon after his discharge from service.  However, she related that before his diagnosis of Meniere's disease in the 1990s, neither she nor the Veteran had realized that this disorder manifested in symptoms that were reportedly present immediately after the Veteran's service.  The Veteran's spouse further related that she and the Veteran had been told that his disease seemed to relate to tinnitus, stress, hearing loss, anxiety, and depression.  The Veteran's spouse had provided the same medical history in a May 2013 statement.  

In a July 2011 VA examination report, the examiner noted that the Veteran had reported the onset of dizziness occurring sometime in 2002.  After providing a description of the Veteran's reports regarding spells of dizziness, the examiner opined that Meniere's disease is definitely unrelated to military service in the Veteran's case.  In the subsequent November 2011 opinion, and December 2014 opinions, VA examiners concluded that the Veteran's Meniere's disease was not due to ototoxicity due to chemical exposure, not a result of ear infections in service, and concluded that the Veteran's Meniere's disease was unrelated to the Veteran's service or any service-connected disability, including hearing loss and tinnitus.  

In contrast, of record is a September 2012 opinion from Dr. Elliott.  In it, the doctor noted that the Veteran's Meniere's disease was not caused by noise exposure, as it is unknown what exactly causes the disease.  However, Dr. Elliott explained that it was thought that a genetic predisposition exists and that a physical stressor, such as military service, can bring out symptoms.  Based on the Veteran's statements indicating symptoms of vertigo, hearing loss, and tinnitus during service, the Dr. Elliott opined that there was a 75 percent or greater probability that the Veteran's Meniere's disease was present during service.  

	Law and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016). 

Initially, the Board notes that service treatment records do not document complaints of or treatment for symptoms attributable to Meniere's disease during the Veteran's service.  However, the Veteran has consistently and credibly described having such symptoms in various correspondences over the course of the claim and appeal period.  Correspondences from the Veteran's spouse and from his brother corroborate the presence of these symptoms immediately after his separation from service in October 1966.  As a lay person, the Veteran is competent to report observable symptoms.  See Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) (holding that, "[a]s a layperson, an appellant is competent to provide information regarding visible, or otherwise observable symptoms of disability); see also Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptomatology).  Thus, to the extent that the Veteran has complained of symptoms involving imbalance or other symptoms attributable to Meniere's disease, the Board finds that the statements made by Veteran, as well as his relatives, are competent lay statements.  Further, the Board finds that the statements submitted are credible, as they have largely been consistent for a length of time.  

As to the question of whether the Veteran's symptoms are related to reported symptoms during his military service, the Board resolves reasonable doubt in the Veteran's favor and finds that his Meniere's disease was present during military service.  In making this finding, the Board accords probative weight to the private opinion from Dr. Elliott in 2012, whose opinion is predicated on the Veteran's consistent and credible statements made at that time.  

The Board has considered the various negative opinions proffered by VA examiners over the course of the claim and appeal period.  However, these opinions did not adequately reflect consideration of the Veteran's credible statements of continuous symptoms since his military service.  In Dalton v. Nicholson, 21 Vet. App. 23 (2007), the Court found that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in the Veteran's service treatment records to provide a negative opinion. Such appears to be the case here.  Here, the December 2014 examiner did lend credence to the Veteran's statements that he had ear symptomatology during his military service.  But the statements discussed in the examination report pertained to in-service ear infections, not instances of imbalance.  Further, the December 2014 VA examiner found that the Veteran first had Meniere's disease more than 30 years after his separation from service.  The opinion did not address the Veteran's contentions that he had suffered from the symptoms during service and during the interim period following service.  

Ultimately, the Board weighs the Veteran's credible statements of symptoms during and after service, and the Dr. Elliott's reliance on these statements and sound medical principles in 2012, against the lack of objective evidence showing the same during and after service for a lengthy period of time, by finding that the Veteran's Meniere's disease had onset during service.  In making this finding, the Board resolves all reasonable doubt in the Veteran's favor.  38 C.F.R. §§ 3.102, 3.303.  As the Board is granting this claim on a direct theory of entitlement, no discussion of the claim on any other theory is necessary. 


ORDER

Service connection for Meniere's disease is granted.  


REMAND

Remand is appropriate for the Veteran's claim of entitlement to service connection for a lung disorder, claimed as asbestosis and silicosis.  Of record are private treatment records from April 2015 that document diagnoses of respiratory disorders such as asbestosis and chronic obstructive pulmonary disease (COPD).  These diagnoses were also provided in February 2013 by the same treatment provider.  The parties to the September 2016 JMR focused on these records in finding that the Board erroneously denied the Veteran's claim based on the absence of a current disability.  The Board notes that the March 2016 Board decision did weigh the findings of a January 2015 VA examination against the private findings of record in concluding that the Veteran did not have disability arising from asbestosis and silicosis, reflecting consideration of the private diagnoses of record.  

Next, however, the parties found that the January 2015 VA examination, upon which the Board's March 2016 decision was partially based, appeared to be based on an inaccurate factual premise to the extent that the VA examiner concluded that the Veteran had not now or ever been diagnosed with a respiratory condition.  See Reonal v. Brown, 5 Vet.App. 458, 461 (1993) ("[a]n opinion based upon an inaccurate factual premise has no probative value.")  Further, the Veteran has been diagnosed with COPD in addition to asbestosis, and the question of whether COPD is etiologically related to the Veteran's military service was not addressed in the January 2015 VA examination.  

Therefore, remand is appropriate to ascertain what respiratory disability the Veteran has, reconciling any finding with previous findings of record, and to determine whether any diagnosed disorder is etiologically related to the Veteran's military service, to include exposure to silicates or asbestos therein.  

Accordingly, the case is REMANDED for the following action:

1. With any necessary identification of sources by the Veteran, contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment. 

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of any diagnosed lung disorder.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

a)  The examiner must determine what respiratory disorders the Veteran has.  If any diagnosis previously rendered, such as asbestosis and COPD, is not clinically diagnosed during the examination, the examiner must reconcile the conflicting finding with previous diagnoses, documented in February 2013 and April 2015 private treatment records.  

b)  For any diagnosed respiratory disorder, the examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the disorder was is related to the Veteran's military service.  The examiner must specifically address the following:  1) evidence of in-service asbestos exposure; 2) evidence of in-service exposure to silicates; and 3) the Veteran's lay statements denying exposure to asbestos in his work occupation post-service.

4.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


